Opinión disidente emitida por el
Juez Asociado Señor Alonso Alonso,
a la cual se une el Juez Asociado Señor Rebollo López.
Disiento de la opinión mayoritaria del Tribunal por los funda-mentos siguientes: (a) la opinión va en contra de la norma que recientemente establecimos en Ripoll Alzuru v. Rosa Pagán, 121 D.P.R. 1 (1988); (b) la misma tiene el efecto de mantener una distinción por razón de sexo que nuestra Constitución, leyes y jurisprudencia han erradicado, y (c) confiere al dictamen de cónyuge inocente de una sentencia de divorcio efectos sucesorios que no están acordes con nuestro ordenamiento sucesorio.
I.
En Ripoll Alzuru v. Rosa Pagán, supra, sostuvimos que un ex cónyuge que se ha divorciado por la causal de separación no tiene derecho a la cuota usufructuaria viudal a que hace referencia el Art. 761 del Código Civil de Puerto Rico, 31 L.P.R.A. sec. 2411. Allí expresamos que dicho artículo sólo confiere ese derecho cuando el ex cónyuge fallecido ha sido declarado cónyuge culpable en el divorcio requiriéndose, por lo tanto, que exista un cónyuge con culpa para que el inocente pueda ser acreedor al derecho de la cuota usufructuaria viudal.
La interpretación de la norma de Ripoll Alzuru v. Rosa Pagán, supra, cobró efectividad precisamente a partir de la adopción de la Ley Núm. 101 de 2 de junio de 1976 (31 L.P.R.A. sec. 321). A esos efectos citamos del texto de la opinión:
La interpretación del foro de instancia que aquí refrendamos &emdash;efectiva a partir de la Ley Núm. 101, supra- es razonable. . . . (Énfasis suplido.) Ripoll Alzuru v. Rosa Pagán, supra, pág. 21.
La norma que hoy enuncia este Tribunal contraviene este precedente.
Al ocurrir la disolución del matrimonio establecido entre el señor Ujaque Pérez y la Sra. Luz María Ortiz mediante sentencia de divorcio por separación, la legislación vigente consideraba a la *552mujer como cónyuge inocente con todos los derechos inherentes a tal condición. Al hombre, por el contrario, se le designaba automáticamente como cónyuge culpable. Art. 96 del Código Civil de 1930 (31 L.P.R.A. sec. 321).
Cuando la Asamblea Legislativa aprobó la Ley Núm. 101, supra, para enmendar el Art. 96 del Código Civil, supra, a los efectos de disponer que en los casos de divorcio por separación ninguno de los cónyuges fuera considerado como culpable o inocente, lo hizo partiendo de un esquema conceptual encami-nado a la eliminación del discrimen por sexo. Entendió el legislador “que, en justicia, no se p[odía] argumentar que se equipar[aba]n los derechos de la mujer a los del hombre y ala vez propulsar que se mant[uvier]an situaciones de privilegio para ésta frente a aquél”. Exposición de Motivos de la Ley Núm. 101, supra, Leyes de Puerto Rico 317.
Al disponerse en el nuevo texto que en el divorcio por separación ninguno de los ex cónyuges se considerará culpable, el legislador era consciente de las consecuencias que ello conllevaba sobre el derecho a la cuota viudal usufructuaria. Así se desprende claramente de la propia Exposición de Motivos de la Ley Núm. 101 antes citada.
En 1979 la Asamblea Legislativa aprobó, con propósitos de disipar dudas, la Ley Núm. 183 de 26 de julio de 1979. Esta medida dispuso que para fines del Art. 761 del Código Civil, supra, se considerarían ambos cónyuges como inocentes, reafir-mando con ello la intención manifestada en 1976.
Por lo tanto, no podemos sostener, como lo hace la norma enunciada por este Tribunal, que al aprobarse la Ley Núm. 101, supra, el efecto sucesorio sobre status creado por la sentencia de divorcio se mantuvo intacto hasta el momento de la muerte del señor Ujaque Pérez.
r — H 1 — I
Lo resuelto hoy tiene el efecto de mantener el discrimen por razón de sexo en casos análogos al de autos que tanto nuestra *553Constitución, aprobada el 25 de julio de 1952, como el legislador —al aprobar la Ley Núm. 101, supra— erradicaron. La clasifica-ción que hoy se mantiene discrimina tanto contra el hombre como contra la mujer. Discrimina contra el hombre, pues en los casos de sentencias de divorcio por separación dictadas antes de aprobarse la Ley Núm. 101, supra, y en los que el hombre sobrevive a su ex cónyuge, por virtud de lo dispuesto en el Art. 96, supra, vigente en dicho momento, éste nunca tendrá derecho a la cuota usufructua-ria de su ex esposa, pues dicho artículo automáticamente lo convierte en cónyuge culpable. Discrimina, además, contra la mujer en la medida en que “contribuye a perpetuar la imagen de la mujer como [un] ser inferior y necesariamente dependiente del hombre” después de la muerte de éste. Exposición de Motivos de la Ley Núm. 101, supra.
El resultado es que al hombre se le priva del referido usufructo como penalidad y a la mujer se le concede el mismo por ser considerada inferior y dependiente, todo ello fundado en un concepto de culpa erradicado de nuestro ordenamiento legal. Cf. Figueroa Ferrer v. E.L.A., 107 D.P.R. 250 (1978).
La clasificación creada vía fiat judicial es insostenible en nuestro ordenamiento constitucional.
i — 1 i — i HH
Además, lo aquí resuelto contraviene principios fundamenta-les de nuestro ordenamiento sucesorio. Veamos.
La muerte de una persona conlleva determinar las relaciones jurídicas de que ésta era titular en vida y la posibilidad de que las que fueran de carácter patrimonial se transmitan a otra persona. De ahí que el derecho de sucesiones se defina como aquella parte del derecho civil que regula el destino del patrimonio de una persona luego de su muerte. Este derecho trata de llenar el vacío que con su fallecimiento deja el causante. J.L. Lacruz Berdejo, Derecho de Sucesiones, Barcelona, Ed. Labor, 1953, Vol. I, pág. 11; J. Castán Tobeñas, Derecho Civil Español Común y Foral, Madrid, Ed. Reus, 1978, T. VI, Vol.I, pág. 35.
*554Se ha dicho que el derecho de sucesiones —o también por antonomasia derecho hereditario— comprende el conjunto de normas que disciplinan la sucesión mortis causa. Castán Tobeñas, op. cit. En ese sentido el derecho hereditario cobra vida cuando muere el causante y es desde entonces que el llamado a la herencia adquiere el derecho a aceptarla o a repudiarla. M. Albaladejo, Curso de Derecho Civil, Barcelona, Ed. Bosch, 1982, T. V, pág. 15.
Una vez que muere el causante o éste es declarado muerto por determinación judicial, se produce la apertura de su sucesión originándose para los herederos y legatarios el derecho a adquirir la propiedad y la posesión de los bienes y obligaciones integrantes de la masa hereditaria. Es únicamente a partir de esa fecha y no antes que las normas de la ley o las disposiciones del testamento cobran vigencia al alterar el destino jurídico de los distintos elementos del activo y pasivo que integran el caudal del difunto. E. González Tejera, Derecho Sucesorio Puertorriqueño, San Juan, Ed. Ramallo, 1983, Vol. I, pág. 33.
Conforme a nuestro ordenamiento, para que pueda producirse la relación jurídica sucesoria se hace necesario el cumplimiento de ciertos requisitos, tales como: que tenga lugar el fallecimiento del causante; que a la muerte de la persona cobre vigencia un título sucesorio que presida el ordenamiento de la sucesión (testamento o ley); que del título sucesorio resulte heredera o legataria una persona que viva a la muerte del causante, y que dicha persona, en ese momento, no sea incapaz de heredar. J.R. Vélez Torres, Derecho de Sucesiones, Madrid, Ed. Sáez, 1974, pág. 14. En conformidad con ello, el Art. 603 del Código Civil, 31 L.P.R.A. sec. 2085, dispone que los derechos a la sucesión de una persona se transmiten desde el momento de su muerte, y es en ese instante, por ende, que se transmiten sus derechos y obligaciones. G. Velázquez, Teoría del Derecho Sucesorio Puertorriqueño, Hato Rey, Ed. Equity, 1968, pág. 9. De ahí que suelan decir los distintos tratadistas que “el muerto inviste al vivo”.
Conforme con el Art. 603, supra, siempre habrá que referirse al momento de la muerte a fin de determinar no sólo el instante *555exacto de la apertura de la sucesión, sino también para determi-nar la capacidad del heredero o legatario para concretar los efectos de la aceptación o del repudio de la herencia y también para situar temporeramente las consecuencias del principio de retroactividad que recoge el Código Civil en el Art. 944 (31 L.ER.A. sec. 2722). Vélez Torres, op. cit, págs. 14-15.
Señala Manresa, al comentar el Art. 657 del Código Civil español, que corresponde al Art. 603 del Código Civil de Puerto Rico, que los derechos sucesorios, ya tengan su origen en la ley o en la voluntad del causante, no tienen efectividad sino mediante el fallecimiento de éste, pues hasta ese momento puede cambiar la voluntad del testador o las propias disposiciones de la ley, alterando los llamamientos en los diversos órdenes de suceder y, aun sin alterarse dichas fuentes, pueden cambiar las circunstan-cias del favorecido hasta el punto de quedar desprovisto de todo derecho por haber incurrido en alguna causal de desheredación o indignidad. J.M. Manresa, Comentarios al Código Civil Español, Madrid, Ed. Reus, 1973, T. VI, Vol. 1, págs. 402-403.
Por su parte Scaevola, al comentar la misma disposición, señala que este artículo contiene el principio básico fundamental sobre el cual gira todo el tratado de sucesiones; esto es, que el derecho a suceder surge cuando ocurre el fallecimiento del causante. Q.M. Scaevola, Código Civil, Madrid, Ed. Reus, 1960, T. XII, Vol. 1, pág. 92. Si bien es importante considerar el momento en que tiene origen y raíz la existencia del derecho, es imprescin-dible aquel en que el mismo puede hacerse efectivo. Scaevola, op. cit., pág. 95.
Nuestro ordenamiento civil ubica la figura de la cuota usufructuaria viudal dentro del cuerpo del derecho sucesorio. De esta forma el derecho de la viuda a participar en la misma surge al momento de la muerte del causante. Es claro que ese es el momento que da génesis al derecho a la cuota usufructuaria (Ripoll Alzuru v. Rosa Pagán, supra) pues hasta entonces únicamente existe una expectativa a participar de dicho derecho. Expectativa que, como veremos, está condicionada a la ocurrencia o no de varias contingencias.
*556Recordemos que para que el cónyuge supérstite pueda parti-cipar en la cuota usufructuaria se requiere, conforme a lo dispuesto por el Art. 761 del Código Civil, supra, y por nuestra jurisprudencia, lo siguiente:
(1) Que no esté divorciado, pero si lo está, que haya sido declarado cónyuge inocente por el tribunal en la sentencia de divorcio.
(2) Si es el cónyuge inocente, que no se haya casado de nuevo. Marxuach v. Registrador, 57 D.P.R. 134 (1940).
(3) Que el causante divorciado y declarado culpable por la sentencia de divorcio no haya contraído nuevas nupcias. Pirela v. Registrador, 65 D.P.R. 955 (1946); Vidal v. Monagas, 66 D.P.R. 622 (1946).
Como puede observarse, la muerte previa del ex cónyuge inocente o el matrimonio subsiguiente de cualquiera de los dos (2) ex cónyuges elimina la expectativa de participar de la cuota usufructuaria viudal. De ahí que el momento determinante para el surgimiento del derecho sea el del fallecimiento del causante.
Con este trasfondo evaluamos la contención de los peticiona-rios, acogida por este Tribunal, en el sentido de que habiéndose adjudicado por sentencia de divorcio de 1966 la culpabilidad del causante y la inocencia de la peticionaria, señora Ortiz, procedía que se le concediese a ésta su derecho a cuota usufructuaria viudal, ya que al momento del fallecimiento del causante, ni éste ni ella habían contraído nuevas nupcias.
La norma prevaleciente en nuestro derecho sucesorio es que los derechos sucesorios de las partes se regulan por las leyes vigentes al tiempo del fallecimiento del causante. Martínez v. Vda. de Martínez, 88 D.P.R. 443 (1963); Ab Intestato De Ana Garroti, 79 D.P.R. 190 (1956); Travieso v. Del Toro y Travieso, Int., 74 D.P.R. 1009 (1953); Cancel v. Martínez, 74 D.P.R. 108 (1952). For ello se aplica a la transmisión de los derechos y obligaciones hereditarias aquella legislación que se encuentre en vigor al momento de ocurrir la muerte del causante. Cortés Córdova v. Cortés Rosario, 86 D.P.R. 117 (1962).
*557Esta norma jurídica sucesor al la hemos aplicado consistentemente en distintos contextos. Veamos.
En Ab Intestato De Ana Garroti, supra, determinamos que los hijos naturales de la hermana natural de la causante Ana Garroti tenían derecho a heredarle por ésta haber fallecido sin dejar descendientes o ascendentes, aunque sí un cónyuge supérs-tite. La ley vigente al fallecimiento de la causante le concedía tal derecho a los hijos naturales. Por ende, le conferimos a éstos el derecho a participar en la herencia de su tía.
En Andrades, Ex parte, 59 D.P.R. 664, 665 (1942), dispusimos que la hermana natural de la madre legítima de una menor fallecida no tenía derecho a suceder a ésta ab intestato, pues al momento de su muerte el Art. 902 del Código Civil disponía que, “[e]l hijo natural reconocido no t[enía] derecho a suceder ab intestato a los hijos y parientes legítimos —con excepción de los abuelos y demás ascendientes— del padre o madre que lo h[ubiera] reconocido, ni aquéllos al hijo natural reconocido”.
En Berdecía v. Tribunal Superior, 87 D.P.R. 108 (1963), sostuvimos que estando en controversia la herencia del abuelo, la fecha de la muerte de éste era la que determinaba el estado de los derechos sucesorales de las partes. Como el causante había fallecido estando vigentes las Leyes Núms. 446 y 447 de 14 de mayo de 1952 y éstas le concedían al nieto natural la facultad de heredar por representación en las sucesiones testadas e intestadas dictaminamos que la nieta de Don Saurí Tristani le podía heredar por representación.
En Martínez v. Vda. de Martínez, supra, se presenta al menor Duilio Martínez, nacido en 1944 e hijo natural del Sr. Luis Martínez, quien fue reconocido en 1946 por su padre, fallecido en 1954. En este caso determinamos que el menor era el heredero forzoso de Don Luis Martínez, a pesar de que a la fecha de su fallecimiento existía un ascendiente legítimo. El fundamento p;-.ra dicha determinación consistió en que al momento de fallecer el causante ya regía la Ley Núm. 447, supra, que excluyó en la herencia testada los derechos hereditarios de los padres legítimos cuando existían hijos naturales reconocidos.
*558Estos breves ejemplos ilustran prístinamente la norma pre-valeciente en nuestra jurisdicción de que los derechos sucesorios de las partes se regulan por la legislación prevaleciente al momento en que fallece el causante.
Ahora bien, ¿cuál era el derecho vigente en el caso de autos al momento de ocurrir la muerte del causante, señor Ujaque Pérez? Los peticionarios y este Tribunal afirman que prevalecía la situación adjudicada por la sentencia de divorcio de 1966 en la que se dictaminó la culpabilidad del causante y la inocencia de la .peticionaria. Los recurridos, por su parte, argumentan que pre-valecía la situación jurídica, creada por la Ley Núm. 101, supra; esto es, que al haberse enmendado la ley de divorcio por separa-ción desde 1976, convirtiendo dicha causal en una no culposa, la viuda no tenía derecho a la cuota por no existir un ex cónyuge culpable en ese momento.
Si bien la Sentencia de Divorcio de 18 de marzo de 1966 le confirió a la señora Ortiz el status de cónyuge inocente, y al señor Ujaque Pérez el de cónyuge culpable, dicha declaración no podía derrotar el propósito evidente del legislador al adoptar la Ley Núm. 101, supra, a los efectos de que en los casos de divorcio por separación ninguno de los cónyuges sería considerado culpable.
Estos cambios en el ordenamiento sucesoral obedecen a las valorizaciones hechas en determinado momento por la Asamblea Legislativa. No cabe duda que ésta tiene la autoridad para eliminar, modificar o alterar ese estado de derecho. El no recono-cerlo privaría a ésta de legislar con efecto inmediato en un área en que tradicionalmente lo ha hecho y lo puede continuar haciendo en el descargo de su función constitucional.
La Asamblea Legislativa, en ese sentido, modificó el derecho a cuota usufructuaria en los casos de divorcio por separación como parte de un nuevo esquema conceptual que eliminaba el discrimen por sexo proscrito por nuestra Constitución desde 1952.
En España, por ejemplo, bajo el nuevo estado de derecho adoptado en 1981, se dio un paso más allá del dispuesto por nuestra Asamblea Legislativa. Se dispuso que con el divorcio se extinguían no sólo las relaciones económicas entre las partes, sino *559también sus relaciones y derechos sucesorios. M. López Alarcón, El Nuevo Sistema Matrimonial Español, Madrid, Ed. Tecnos, 1983, pág. 325.
La sentencia de divorcio de 1966 no le adjudicó a la peticio-naria un derecho a la cuota usufructuaria, sino una expectativa o potencial derecho, el cual podía quedar frustrado por varias contingencias. Por ello es que el derecho a la cuota surge únicamente al momento de la muerte del causante. Ripoll Alzuru v. Rosa Pagán, supra.
La esperanza o expectativa de que una ley continúe en su forma original no puede ser considerada como derecho adquirido. Conforme expresamos en Vázquez v. Morales, 114 D.P.R. 822, 831 (1983):
Hemos resuelto que no se le atribuye efecto retroactivo a una ley cuando el derecho invocado se origina en hechos realizados con posterioridad a su vigencia. Aguilar v. Vázquez, 6 D.P.R. 1, 9 (1904). También que la simple esperanza o expectativa de que una ley siga en su forma original jamás puede ser considerada como un derecho adquirido. Rodríguez v. Miller, 23 D.P.R. 594, 602 (1916). (Énfasis suplido.)
Cabe señalar que, según la tesis mayormente aceptada por los tratadistas españoles, no se considera que se estén violando derechos al aplicar retroactivamente una ley cuando de lo que se trata es de meras expectativas o de derechos potenciales. L. Diez-Picazo y A. Gullón, Sistema de Derecho Civil, Madrid, Ed. Tecnos, 1982, Vol. I, págs. 128-132; M. Albaladejo, Compendio de Derecho Civil, Barcelona, Ed. Bosch, 1989, T. I, Vol. 1, págs. 126-128; F. Lucas Fernández, Comentarios al Código Civil, T. I, Vol. I, págs. 74-75; Castán Tobeñas, op. cit, T. I, Vol. 1, págs. 589-593; Espín Cánovas, Manual de Derecho Civil Español, Vol. I, 5ta ed., Madrid, Ed. Rev. Der. Privado, 1975, págs. 161-162.
Diego Espín Cánovas ofrece como ejemplo de estos derechos potenciales la expectativa de la herencia según las normas de la sucesión ab intestato. Esta puede verse frustada por la adopción de una ley nueva que limite los llamamientos. Espín Cánovas, op. cit., pág. 162.
*560Resulta, además, meridianamente claro que el tribunal de instancia tampoco privó a la peticionaria de ningún derecho adquirido, ya que al tiempo en que se decretó su divorcio, el tribunal no le otorgó un derecho concreto a participar de la cuota usufructuaria viudal, sino que meramente le adjudicó la condición de cónyuge inocente. En ese momento tal condición no tenía ningún efecto sucesoral.
A la fecha del fallecimiento del causante (1984), la Ley Núm. 101, supra, y su enmienda aclaratoria —contenida en la Ley Núm. 183, supra— constituían el estado de derecho aplicable a la controversia a los fines de poder determinar los derechos sucesorios de las partes.
' En resumen, el divorcio que rige en Puerto Rico lleva consigo, además de la ruptura completa del vínculo matrimonial, la sepa-ración de propiedades y bienes de todas clases entre cónyuges. L. Muñoz Morales, Derechos Cónyuge Divorciado, 10 Rev. Jur. U.P.R. 199, 219 (1940); Tormes Ex parte, 53 D.P.R. 417 (1938). En el caso específico del divorcio por la causal de separación, el legislador eliminó el derecho a cuota viudal usufructuaria cuando el causante muere luego de la aprobación de las Leyes Núms. 101 de 1976 y 183 de 1979. Estas leyes eliminaron el concepto de culpa de dicha causal para dar vitalidad a nuestra disposición constitu-cional que prohíbe el discrimen por sexo. La opinión del Tribunal, al sostener lo contrario, trastoca principios constitucionales fun-damentales así como del derecho sucesoral, según expuestos en nuestros claros precedentes judiciales. Ripoll Alzuru v. Rosa Pagán, supra.
Por todo lo anterior disiento.